Citation Nr: 0406703	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right foot with deformity, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to special monthly compensation on account of 
the need for regular aid and attendance or being housebound 
and/or on account of loss of use of one foot or both feet 
and/or of one hand or both hands. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to July 
1945 and from August 1950 to November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.

A personal hearing was held at the RO before the undersigned 
in June 2003.  A transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

Statement of the case following notice of disagreement

The Board finds that notice of disagreement filed in August 
2002 in response to the September 2001 rating decision took 
issue not only with the denial of special monthly 
compensation but also with the denial of increased ratings 
for residuals of a shell fragment wound of the right foot 
with deformity and for traumatic arthritis of the lumbar 
spine.  38 C.F.R. § 20.201 (2003).

A notice of disagreement must be followed by a statement of 
the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29 
(2003).  The RO has not issued a statement of the case 
concerning the issue raised by the veteran's February 2003 
notice of disagreement.  Where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case, the issue must be remanded to the RO for issuance of 
one.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the claims of entitlement to an increased 
ratings for, respectively, residuals of a shell fragment 
wound of the right foot with deformity and traumatic 
arthritis of the lumbar spine will be remanded.  Id.; see 
also 38 C.F.R. § 19.9(a) (2003).  Thereafter, the veteran 
must submit a timely substantive appeal in order for the 
Board to have jurisdiction over these claims.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.202, 20.300-20.306 (2003).

Claim of entitlement to special monthly compensation

Entitlement to special monthly compensation on account of one 
or more service-connected disabilities, or the rate at which 
special monthly compensation is awarded, can depend on the 
schedular rating or ratings that are in place.  Special 
monthly compensation is available to a veteran who has a 
service-connected disability rated as total and an additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more.  38 U.S.C.A. § 1114(s) (West 
2002); 38 C.F.R. § 3.350(i) (2003).  Intermediate and next 
higher rates of special monthly compensation are assigned 
under certain circumstances, including when a veteran has 
separate additional disability or disabilities independently 
ratable at 50 percent or more or at 100 percent or more.  
38 U.S.C.A. § 1114(p); 38 U.S.C.A. § 3.350(f).

Thus, the merits and outcome of the claim of entitlement to 
special monthly compensation that is presented on this appeal 
could be affected by the outcome of the RO's resolution of 
the increased rating claims concerning the right foot and the 
lumbar spine.  To that extent, the former claim is 
inextricably intertwined with the latter claims.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  It would be 
inefficient for the Board, even if the record otherwise 
permitted, to decide the claim concerning special monthly 
compensation while the increased rating claims concerning the 
right foot and the lumbar spine remain pending.  See Fugere 
v. Derwinski, 1 Vet. App. 103, 105 (1990) (piecemeal 
litigation is an "undesirable specter" to be avoided).  
Therefore, the Board will defer its review of the claim 
concerning special monthly compensation until the RO has 
addressed the increased rating claims on remand.

In addition, the Board finds that the RO did not adjudicate 
all of the questions presented by the veteran's claim of 
entitlement to special monthly compensation.  The veteran and 
his representative have asserted entitlement to special 
monthly compensation on account of the need for regular aid 
and attendance or being housebound.  However, the veteran and 
his representative have made other assertions in support of 
the claim that suggest, as does the evidence in this case, 
that entitlement to special monthly compensation might be 
also founded on loss of use of one hand or both hands and/or 
of one foot or both feet.  See 38 U.S.C.A. § 1114(k), (l), 
(m); 38 C.F.R. § 3.350(a), (b), (c) (2003).  VA's duty to 
assist a claimant with the development of evidence extends to 
all applicable theories of a claim, whether known to the 
claimant or not.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000).  Likewise, a claim must be adjudicated 
under all legal theories that are applicable to it.  Id.  
Here, the allegations of the veteran and the current medical 
records warrant consideration of the claim as one for special 
monthly compensation founded on loss of use of one hand or 
both hands and/or of one foot or both feet.  The veteran has 
asserted, in essence, that he has lost the use of his hands 
and his feet (although as to the latter, he particularly 
emphasizes the right foot).  It is noted that the rate at 
which any special monthly compensation is awarded can depend 
upon the basis or bases of entitlement.  

However, the RO adjudicated entitlement to special monthly 
compensation only from the standpoint of whether the veteran 
has a regular need for aid and attendance or is housebound.  
See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b) (2003).  When 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  If the claimant has been 
prejudiced, the claim should be remanded.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  In this case, the Board 
finds that the veteran could be prejudiced if it reviewed his 
claim of entitlement to special monthly compensation on the 
additional bases identified here without the RO's having done 
so first. 

On remand, therefore, the RO must readjudicate the claim of 
entitlement to special monthly compensation in a manner that 
addresses all possible bases of entitlement.  Before doing 
so, however, the RO should carry out any additional 
development of evidence that it determines is necessary to a 
full and fair adjudication of the claim.  In this regard, the 
Board notes that there are no medical records on file dated 
after November 2002.  In determining whether additional 
development of evidence is needed, the RO should consider the 
requirements of the Veterans Claims Assistance Act of 2000.

Because the claim was pending before VA on the November 9, 
2000 date of enactment of the VCAA, it is subject to the 
terms of that statute, which imposed greater duties on VA 
than under prior law to provide notice and assistance to 
claimants of VA benefits.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

New regulations implementing the statute are effective from 
the date of its enactment (with the exception of particular 
provisions concerning applications to reopen previously 
denied claims).  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if one is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, an examination is considered 
to be necessary to decide a service connection claim if the 
lay and medical evidence of record includes competent 
evidence that the claimant has a current disability of 
persistent and recurring symptoms of disability, indicates 
that the disability or symptoms may be associated with the 
veteran's service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to the claim, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  VA must give appropriate notice to 
the claimant if it is unable to obtain the records.  
38 C.F.R. § 3.159(e).  

Supplemental notice should be issued to the veteran and his 
representative concerning evidence that is necessary to 
substantiate the claim of entitlement to special monthly 
compensation.  This notice should take into account, in 
discussing the type of evidence that could substantiate the 
claim, all potentially relevant grounds of an award of 
special monthly compensation.  Schroeder.

Under the VCAA, VA has a duty to provide claimants of VA 
benefits with certain notice concerning the evidence that is 
needed to substantiate their claims.  The notice furnished by 
VA must inform the claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA determines is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must explain which evidence the claimant 
is finally responsible for obtaining and which evidence VA 
will attempt to obtain on the claimant's behalf.  Id.  The 
notice must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  The notice must be furnished upon 
receipt of a complete or substantially complete application.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation states that if a claimant has not responded to a 
notice requesting information or evidence within 30 days of 
the date of the notice, VA may decide the claim prior to the 
expiration of the one-year period on the basis of the 
evidence of record but must readjudicate the claim if the 
claimant later provides the information or evidence within 
the one-year period.  38 C.F.R. § 3.159(b)(1).  A recent 
amendment of section 5103 provides that VA may make a 
decision on the claim before the one-year period has expired 
without vitiating the notice.  38 U.S.C.A. § 5103(b), as 
amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

In this case, the Board finds that VA has not fully satisfied 
the duty to notify prescribed by section 5103 of the VCAA.  
The RO sent the veteran a letter in April 2003 concerning the 
evidence that was needed to substantiate the claim of 
entitlement to special monthly compensation.  However, the 
letter did not identify evidence that was needed to 
substantiate the claim on all relevant grounds.  On remand, 
the RO must furnish the veteran and his representative with 
notice that addresses each factual ground established by law 
upon which the claim might be granted and otherwise complies 
with the requirements of the VCAA.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development and 
notice required by the VCAA and its 
implementing regulations, in addition to 
that requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Issue a statement of the case 
concerning the issues of entitlement to 
an increased rating for residuals of a 
shell fragment wound of the right foot 
with deformity and entitlement to an 
increased rating for traumatic arthritis 
of the lumbar spine.  The veteran and his 
representative should be advised of the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of these issues.

3.  Provide the veteran with notice 
concerning the kind of evidence, and any 
information, that VA has determined is 
necessary to substantiate the claim of 
entitlement to special monthly 
compensation.  By way of explaining what 
evidence is necessary to substantiate the 
claim, this notice should take into 
account all criteria for an award of 
special monthly compensation that appear 
from the veteran's allegations and the 
evidence to be relevant to the claim.  
The notice also must indicate which 
evidence the veteran is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on his 
behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002).  Quartuccio.  
The notice must ask the veteran to submit 
all evidence in his possession that is 
pertinent to the claim.  The notice must 
ask the veteran to identify all private 
and VA medical treatment that he has 
received for his service-connected 
disabilities since November 2002.  Send a 
copy of the notice to the veteran's 
representative.  Allow the veteran and 
his representative appropriate time in 
which to respond.

4.  Obtain all records identified by the 
veteran in response to the notice 
requested in Paragraph 3.  Efforts to 
secure any VA medical records or other 
records in federal custody should 
continue until they are obtained or it is 
reasonably certain that they do not exist 
or that further efforts to obtain them 
would be futile.  

Document in the claims file all attempts 
to obtain this evidence and provide 
appropriate notice to the veteran and his 
representative regarding records that 
could not be obtained.

5.  After performing all other 
development appearing to be necessary in 
this case, readjudicate the claim of 
entitlement to special monthly 
compensation.  Consider all laws and 
regulations, and each ground of 
entitlement, relevant to the claim.  If 
the benefit sought on appeal is not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case.  Include in the 
supplemental statement of the case 
citation to, and a discussion of, all 
statutory and regulatory provisions 
concerning the grounds of entitlement 
considered.  Allow the veteran and his 
representative appropriate time in which 
to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


